UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2708



JULIE ANN DURANT,

                                              Plaintiff - Appellant,

          versus


RIKARD NURSING HOME,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-97-2167-3-17-BC)


Submitted:   July 6, 1999                   Decided:   July 16, 1999


Before HAMILTON, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Everett Hope Garner, Columbia, South Carolina, for Appellant.
David E. Dubberly, Thomas K. Barlow, DUFF, DUBBERLY, TURNER, WHITE
& BOYKIN, L.L.C., Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Julie Durant appeals from the district court’s order accepting

the recommendation of a magistrate judge to grant Defendant Rikard

Nursing Home’s motion for summary judgment in Durant’s action filed

under the Americans with Disabilities Act (ADA), 42 U.S.C.A.

§§ 12101-12213 (West 1994 & Supp. 1999).     Because Durant fails to

show that her back impairment substantially limits her in a major

life activity, Durant fails to show that she is disabled under the

ADA.    See 42 U.S.C.A. § 12102(2); Halperin v. Abacus Technology

Corp., 128 F.3d 191, 200 (4th Cir. 1997); Williams v. Channel

Master Satellite Sys., Inc., 101 F.3d 346, 348-49 (4th Cir. 1996);

29 C.F.R. § 1630.2 (1999).      Likewise, even were Durant disabled

under the ADA and thus entitled to its protection, her discrim-

inatory transfer claim is time-barred.       See 42 U.S.C. § 2000e-

5(e)(1) (1994).    We affirm the district court’s grant of summary

judgment in favor of Rikard.     We dispense with oral argument be-

cause the facts and legal contentions are adequately set forth in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2